Citation Nr: 0430428	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional vocational rehabilitation training 
in accordance with the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 determination by the 
Vocational Rehabilitation and Counseling (VR&C) division of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  
The veteran's claims file was subsequently transferred to the 
RO in Roanoke, Virginia.  Although the Roanoke VR&C has taken 
no action on this appeal, they presumably now have 
jurisdiction over the issue.

The Board notes that by correspondence dated in May 2003 the 
veteran withdrew his appeal as to the issues of entitlement 
to increased ratings for chronic tonsillitis and allergic 
rhinitis.  Therefore, the issue listed on the title page of 
this decision is the only matter remaining for appellate 
review.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Board finds, however, that specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure under 38 C.F.R. § 21.420 (2003) for 
claims under Chapter 31 was not affected by this change in 
law.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures did 
not apply in cases where the applicable chapter of Title 38, 
United States Code contained its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (Court found 
VCAA notice was not required in case involving a waiver 
request).  

VA records show the veteran applied for vocational 
rehabilitation benefits in September 1994 and that he with 
his VA counseling psychologist agreed to an Individualized 
Written Rehabilitation Plan (IWRP).  Service connection at 
that point in time had been established for chronic 
tonsillitis (10 percent) and allergic rhinitis (10 percent).  
Records show that in accordance with his IWRP the veteran 
received bachelor's and master's degrees in business 
administration.  In May 1997, the veteran was informed that 
he was not entitled to receive additional vocational 
rehabilitation training in culinary arts because he had 
achieved the goal of his IWRP and was employable.

In a September 1997 rating decision service connection was 
established for chronic labyrinthitis (10 percent).  An 
increased 30 percent disability rating was assigned in a 
September 1998 rating decision.  

In an August 1998 supplemental statement of the case the San 
Juan VR&C found the veteran had been rehabilitated to the 
point of employability and, in essence, continued the denial.  
The decision was prepared by a VA counseling psychologist and 
approved by a VR&C Officer.  In correspondence issued in 
April 2000 the veteran was notified that his case would be 
sent to the Board for appellate review; however, there is no 
evidence the matter was ever submitted to the Board.  

In a March 2003 rating decision the Roanoke RO granted 
entitlement to service connection for obstructive sleep apnea 
with upper airway restrictive syndrome (50 percent) and left 
chondromalacia patella with degenerative osteoarthritis 
(10 percent).  In March 2004, service connection was 
established for hypertension and atheromatous disease (10 
percent), bilateral plantar fasciitis (0 percent), and 
bilateral shin splints (0 percent).  The veteran's combined 
service-connected disability rating effective from January 
15, 1999, was 80 percent.  

VA medical records dated in January 2004 show the veteran was 
presently employed as an accountant.  It was noted, however, 
that he reported problems at work because of daytime 
drowsiness, poor concentration, and headaches.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2003).  

A review of the record reveals that additional documents 
pertinent to the issue on appeal have been added to the 
record subsequent to the last agency of original jurisdiction 
(AOJ or VR&C) review of the issue in August 1998, without 
waiver of such consideration.  The veteran's vocational 
rehabilitation claim should be re-evaluated with 
consideration of all the evidence of record and his service-
connected disabilities.  Therefore, the Board finds the 
matter must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following:

1.  The VR&C must review the claims file 
and ensure that all notification and 
development actions are fully complied 
with and satisfied.  The VR&C should 
request that the veteran provide an up-
to-date account of his current employment 
situation.

2.  After completion of the above and any 
additional development deemed necessary, 
the VR&C should re-evaluate the issue on 
appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



